—Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered October 26, 1994, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Contrary to the defendant’s contention, the testimony of his accomplice was sufficiently corroborated by independent evidence connecting the defendant to the crimes of which he was convicted (see CPL 60.22 [1]; People v Besser, 96 NY2d 136, 143; People v Breland, 83 NY2d 286; People v Steinberg, 79 NY2d 673, 683; People v Thorpe, 291 AD2d 464).
Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]). Issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see People v Gaimari, 176 NY 84; People v Dobey, 285 AD2d 655). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Garafolo, 44 AD2d 86, 88).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit (see People v Feerick, 93 NY2d 433, 452; People v Ficarrota, 91 NY2d 244, 250; People v Baldi, 54 NY2d 137, 147; People v Williams, 46 NY2d 1070). Prudenti, P.J., Altman, Friedmann and Rivera, JJ., concur.